PER CURIAM:
The judgment of the district court is AFFIRMED for the reasons set forth in the order of the district court filed on January 13, 1998, and published at 989 F.Supp. 1309 (S.D.Cal.1998).1

. We hold that Appellant's complaints are not rendered moot by the partial completion of the project that is the subject of this litigation. This is because a second phase of construction, contemplated by the Corps and approved in the same process as the first phase, has not begun.
We also conclude that the Corps' publication, after the summary judgment briefs were filed with the district court, of a document specifically referencing Executive Order 11990 and containing the Corps' findings with respect to the executive order, renders moot any argument concerning the requirement of a separate document. As to issues concerning Executive Order 11990 that were before the district court, we affirm the district court.